Per Curiam.
Plaintiff Virginia Westby Williams was injured when the car she was occupying was struck in the rear by defendant’s car. Defendant admitted liability. The issue of damages was submitted to a jury. The jury rendered a verdict for plaintiff Virginia Williams in the sum of $25,000 and for her husband, plaintiff Roger Charles Williams, Sr., in the sum of $3,000. Defendant’s post-trial motion for a new trial on the grounds the verdict was not justified by the evidence was denied.
No reversible error appears upon a review of the record.
Affirmed.